EXHIBIT 99.1 Las Vegas Sands Corp. Reports First Quarter 2011 Results · Consolidated Adjusted Property EBITDA Increases 101.0% to Record $745.7 Million ($785.7 Million on hold adjusted basis) on Record Net Revenue of $2.11 Billion · Consolidated Adjusted Property EBITDA Margin Increases 750 Basis Points to 35.3% · Macau Property Operations Adjusted Property EBITDA Increases 46.1% to Record $378.6 Million with EBITDA Margin of 33.4% · Marina Bay Sands Generates Adjusted Property EBITDA of $284.5 Million and EBITDA Margin of 48.6% (On hold adjusted basis, Adjusted Property EBITDA of $311.0 Million and EBITDA Margin of 53.2%) · Consolidated Adjusted Earnings Per Diluted Share Reaches $0.37 Compared to $0.07 in the First Quarter of 2010 Las Vegas, NV (May 3, 2011) — Las Vegas Sands Corp. (NYSE: LVS) today reported financial results for the quarter ended March 31, 2011. Company-Wide Operating Results Net revenue for the first quarter of 2011 was a record $2.11 billion, an increase of 58.2% compared to $1.33 billion in the first quarter of 2010. Consolidated adjusted property EBITDA in the first quarter of 2011 increased 101.0% to $745.7 million (on hold adjusted basis $785.7 million), compared to $371.0 million in the year-ago quarter. Consolidated adjusted property EBITDA margin increased 750 basis points to 35.3% in the first quarter of 2011, compared to 27.8% in the first quarter of 2010. On a GAAP (Generally Accepted Accounting Principles) basis, operating income in the first quarter of 2011 increased 242.6% to reach $485.9 million, compared to $141.8 million in the first quarter of 2010. The increase in operating income was principally due to stronger results across our portfolio of properties in Macau, and operations at Marina Bay Sands in Singapore, which opened in April 2010. 1 Adjusted net income (see Note 1) increased to $299.4 million, or $0.37 per diluted share, compared to $53.5 million, or $0.07 per diluted share, in the first quarter of 2010. On a GAAP basis, net income attributable to common stockholders in the first quarter of 2011 increased to $228.2 million, compared to a net loss of $28.9 million in the first quarter of 2010. Diluted earnings per share in the first quarter of 2011 was $0.28, compared to a diluted loss per share of $0.04 in the prior year quarter. The improvement in our net income attributable to common stockholders of $257.1 million reflects the increase in operating income, partially offset by increases in net income attributable to noncontrolling interests (primarily Sands China Ltd.) and income tax expense. First Quarter Overview We are pleased to report record financial results for the first quarter of 2011. We set quarterly records for net revenue and adjusted property EBITDA during the quarter.Strong revenue growth and margin expansion in Macau, together with the continuing ramp of growth in all areas at Marina Bay Sands in Singapore contributed to a strong financial performance overall. In Macau, we experienced stronger gaming volumes at each of our Sands China properties, The Venetian Macao, the Sands Macao and the Plaza Casino at the Four Seasons Hotel Macao, while adjusted property EBITDA margin expanded across the Sands China property portfolio to reach a market-leading 33.4%.The growth of our higher margin mass table and slot businesses, together with the contribution from the important non-gaming components of our integrated resort business model, continue to drive significant margin expansion at Sands China.With our strong business momentum, we look forward to introducing our next integrated resort destination, the 13.7 million square foot development on parcels 5 and 6 on the COTAI Strip, the last major property to open in Macau for at least the next three years. In Singapore, Marina Bay Sands produced $284.5 million of adjusted property EBITDA during the quarter and an EBITDA margin of 48.6%, although low hold on rolling play impacted our results by approximately $30 million in revenue.Record mass gaming and slot volumes coupled with steady growth in non-gaming revenue streams including hotel, food and beverage, retail and entertainment reflect the broad appeal of the property to Singapore’s visitors from across the Asian region.Looking ahead, as we open the property’s final amenities and as our current offerings mature, we are confident that Marina Bay Sands will continue to deliver on its fundamental promise, the generation of significant increases in business and leisure visitation to Singapore.We are also confident that Marina Bay Sands will provide an ideal platform for strong growth in both gaming and non-gaming segments and will deliver outstanding returns for our company in the years ahead. In Las Vegas, low hold on table games play impacted our financial performance in the quarter by about $45 million in revenue.However, our quarterly results clearly reflect the implementation of our strategy to focus on cash-paying corporate group, convention and FIT customers, and to optimize our promotional activity for gaming customers as the Las Vegas market continues to recover.While table games drop and slot handle this quarter naturally reflected the contraction expected with the decreased promotional activity, cash revenues from occupied rooms increased by more than 28% compared to the same quarter last year.In addition, 97% of our occupied rooms during the quarter were sold to cash paying customers, compared to just 68% in the first quarter of 2010.Our average daily rate also increased 2.4% as our group meeting and convention businesses expanded.In Bethlehem, Sands Bethlehem produced another record quarter for net revenue, adjusted property EBITDA, and adjusted 2 property EBITDA margin, reflecting healthy slot handle and growth from the introduction of table games play last year. We are pleased that the financial benefits of our integrated resort business model, the successful execution of our deleveraging strategy, and the improving margin profile of our property portfolio in Asia are evident in our financial results.While we are happy to have achieved quarterly records for net revenue and adjusted property EBITDA, we are particularly gratified to report that the flow through to earnings was again outstanding, with adjusted earnings per diluted share increasing over 428% to reach $0.37 in the quarter, compared to just $0.07 in the quarter one year ago.We are confident that the continued execution of our organic growth initiatives and development and deleveraging strategies, together with the natural benefits of our strong cash flow generation, will produce outstanding growth in revenue, cash flow and bottom line profitability in the future. Sands China Ltd. Consolidated Financial Results Sands China Ltd. is a majority-owned subsidiary of the company, which owns and operates the company’s integrated resort properties and other assets in Macau. On a GAAP basis, total net revenues for Sands China Ltd. increased 22.6% to $1.16 billion in the first quarter of 2011, compared to $945.8 million in the first quarter of 2010. Adjusted property EBITDA for Sands China Ltd. increased 46.9% to $373.8 million in the first quarter of 2011, compared to $254.5 million in the first quarter of 2010. Net income for Sands China Ltd. increased 131.3% to $262.1 million in the first quarter of 2011, compared to $113.3 million in the first quarter of 2010. The Venetian Macao First Quarter Operating Results The Venetian Macao continues to enjoy strong visitation and financial performance.The property delivered adjusted property EBITDA of $228.4 million for the first quarter of 2011 and a record 35.8% adjusted property EBITDA margin, an increase of 490 basis points over the first quarter of 2010. Gaming volumes were healthy in each segment of the business. Non-Rolling Chip drop was $980.6 million for the quarter, an increase of 6.4% compared to the same quarter last year, while Non-Rolling Chip win percentage was 27.9%. Rolling Chip volume during the quarter increased 23.3% to $12.39 billion, reflecting increased play from both existing and new gaming promoters, although hold was down compared to last year and was slightly below our expected range of Rolling Chip win percentage.Slot handle was $743.1 million, an increase of 10.8% compared to the quarter one year ago.RevPAR increased 5.3% to $197, due to higher ADR, although occupancy was down as expected due to the implementation of a more targeted promotional policy for hotel rooms. The following table summarizes our key operating results for The Venetian Macao for the first quarter of 2011 compared to the first quarter of 2010: 3 Three Months Ended The Venetian Macao Operations March 31, (Dollars in millions) $ Change Change Revenues: Casino $ $ $ 16.6% Rooms 5.5% Food and Beverage 14.4% Retail and Other ) -5.4% Less - Promotional Allowances ) ) 26.3% Net Revenues $ $ $ 16.1% Adjusted Property EBITDA $ $ $ 34.4% EBITDA Margin % 35.8% 30.9% 4.9 pts Operating Income $ $ $ 58.7% Gaming Statistics (Dollars in millions) Rolling Chip Volume $ $ $ 23.3% Rolling Chip Win %(1) 2.69% 2.92% -0.23 pts Non-Rolling Chip Drop $ $ $ 6.4% Non-Rolling Chip Win %(2) 27.9% 25.1% 2.8 pts Slot Handle $ $ $ 10.8% Slot Hold %(3) 6.9% 7.4% -0.5 pts Hotel Statistics Occupancy % 86.5% 92.8% -6.3 pts Average Daily Rate (ADR) $ $ $
